      Case 1:20-cv-24075-PCH Document 3 Entered on FLSD Docket 10/06/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                    JESUS GONZALEZ,                                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24075-PCH
                                                                      )
 ESPLANADE SUITES, LLC, a foreign limited liability                   )
                company,                                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ESPLANADE SUITES, LLC
                                           attn: Hotel Manager
                                           230 East Taylor Avenue
                                           Wildwood, NJ 08260




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Law Offices of Nolan Klein, P.A.
                                           Nolan Klein, Esquire
                                           5550 Glades Road, Suite 500
                                           Boca Raton, FL 33431



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             10/06/2020
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                                s/ Janier A.
